ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-154, concluding that CHRISTINE LIPTAK of MEBANE, NORTH CAROLINA, who was admitted to the bar of this State in 1992, should be reprimanded for violating RPC 1.15(d) and R. 1:21-6 (recordkeeping violations) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that CHRISTINE LIPTAK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.